UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6213


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LATCHMIE NARAYAN TOOLASPRASHAD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Terrence W. Boyle,
District Judge. (3:85-cr-00045-BO-1)


Submitted:   May 19, 2011                         Decided:   May 24, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Latchmie Narayan Toolasprashad, Appellant Pro Se. William Ellis
Boyle, Joshua Bryan Royster, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Latchmie        Narayan      Toolasprashad         seeks        to    appeal      the

district court’s order denying relief on his motion seeking his

direct appeal rights which the court properly construed as a 28

U.S.C.A. § 2255 (West Supp. 2010) motion.                               The order is not

appealable       unless        a     circuit         justice     or      judge         issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2006).                      A

certificate        of        appealability           will      not     issue        absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief   on     the     merits,      a    prisoner         satisfies    this       standard      by

demonstrating         that     reasonable            jurists    would       find       that     the

district      court’s        assessment      of       the    constitutional            claims    is

debatable     or      wrong.         Slack    v.      McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is     debatable,          and   that       the    motion    states       a   debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at    484-85.         We     have    independently           reviewed       the     record      and

conclude that Toolasprashad has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the    appeal.          We    grant       Toolasprashad’s            motion    to      seal     two

                                                 2
exhibits to his informal brief.       We deny his motions to recuse

and for appointment of counsel.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                           DISMISSED




                                  3